*371SUR PETITION FOR PANEL REHEARING
D. MICHAEL FISHER, Circuit Judge.
The petition for panel rehearing filed by Appellant having been submitted to the judges who participated in the decision of this court, it is hereby ORDERED that the petition for panel rehearing is GRANTED. The opinion filed March 11, 2013, is hereby VACATED, and a subsequent opinion will be issued.
The court’s order entered March 27, 2013, denying the motion for stay of the payment of the filing fee is VACATED. Payment of the filing fee shall be stayed pending further order of the court.